Order issued: September /       ¥ ,2012




                                           In The
                                   <Eourt of l\ppeals
                        lliiftiJ ilistrid of IDe.~s at ilallas
                                     No. 05-11-01708-CV


                                 HAL RACHAL, JR., Appellant

                                             v.
                               LETKIEWICZ & FOSTER, Appellee


                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-09-01708-2


                                          ORDER

       We ORDER John Warren, Dallas County Clerk, to ftle, WITIDN TEN DAYS OF THE

DATE OF TillS ORDER, a supplemental clerk's record containing the two orders signed by the

trial court on April4, 2012.